DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 9401563.
DE 9401563 discloses a roof ditch molding (10) comprising a rigid first portion (12,14) molded from a first material and a flexible second portion (16) molded from a second material, as shown in Figures 1 and 2 and disclosed in paragraph [0043].  The first portion (12,14) is configured to at least substantially cover a major portion of a vehicle roof ditch and closely follow at least one contour of the roof ditch, as shown in Figure 1.  The second portion (16) is integrally connected to the first portion (12,14) such that the second portion projects laterally outwardly of the first portion (12,14) while following a contour of the first portion (12,14), as shown in Figures 1 and 2.  The second portion (16) provides a compliant seal/transition area between the first portion (12,14) and the roof ditch, as shown in Figure 2.  In reference to claim 2, the second portion (16) forms a compliant strip projecting laterally outwardly from the first portion (12,14) along a full length of the first portion (12,14), as shown in Figures 1 and 2.  In reference to claim 3, the first portion is made from a rigid plastic material, as disclosed in paragraphs [0051-0054].  In reference to claims 4, 5, and 14, the first material is a thermoplastic polyolefin, specifically polypropylene and glass, as disclosed in paragraphs [0051-0054].  In reference to claims 6 and 7, the second material is a thermoplastic vulcanizate and a thermoplastic elastomer, as disclosed in paragraph [0056].  In reference to claim 8, the first portion (12,14) includes at least one integrally formed, outwardly projecting retention tab (12a,12c) for assisting in securing the first portion (12,14) in the roof ditch to an external ditch rail clip (15)mounted in the ditch rail prior to installation of the roof ditch rail, as shown in Figure 2 and disclosed in paragraph [0049-0050].  In reference to claim 9, the first and second portions (12,14,16) form a complexly curving roof ditch component (10) having more than one curved section and more than one linear section, as shown in Figure 1.  In reference to claim 10, the first portion (12,14) includes at least one projecting locator (12b,12d) integrally formed with the first portion (12,14) for assisting in positioning the first portion (12,14) in the roof ditch, as shown in Figure 2.  In reference to claim 12, the first and second portions (12,14,16) have the same contour and cooperatively form a complexly shaped component having at least one curving portion and at least a pair of linear sections on opposite sides of the curving portion, as shown in Figure 1.  In reference to claim 13, the second portion (16) extends a full length of the first portion (12,14), as shown in Figures 1 and 2.  In reference to claim 15, the roof ditch includes a plurality of curving sections having different curvatures separated by a plurality of linear sections and the first and second portions (12,14,16) conform to the plurality of curving and linear sections, as shown in Figure 1.  In reference to claim 19, molding processes are used to form the first and second portions (12,14,16), as disclosed in paragraph [0042].  In reference to claim 20, the molding process further creates a complexly shaped component having at least one curving portion and at least a pair of linear sections on opposite sides of the curving portion, as shown in Figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 9401563 in view of Mikkaichi et al. (US 2005/0011158).
DE 9401563 does not disclose an opening for attaching a roof rack.
Mikkaichi et al. teaches forming an opening (12) in a roof ditch molding (10) to allow a roof rack (8) to attach to a clip (6), as shown in Figures 1-3 and discloses in paragraph [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an opening in the first portion of DE 9401563 during the molding process and providing a clip for attachment to an external roof rack, as taught by Mikkaichi et al., to provide greater cargo carrying capabilities.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE 9401563 in view of Myles (6,012,766).
DE 9401563 does not disclose curves in opposite directions.
Myles teaches forming a roof with a front section (12c), an intermediate transition (12b), and a rear section (12a) that results in the roof molding (28) having curves in opposite directions, as shown in Figures 1 and 3 and disclosed on lines 18-27 of column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to form the roof ditch molding of DE 9401563 with at least two curving sections extending in opposite directions to match a roof with opposing curves, as taught by Myles, to prevent water incursion through the roof ditch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 24, 2022